Rothnock, C. J.
1. Fraudulent conveyance to brother-in-law: evidence. — I. The defendant Andrew Martin, in the year 1882, and prior thereto, was a resident of Rock Island county, in the state of Illinois. He was the owner of a farm, on which he resided. On the first day of August,' 1882, he borrowed the sum of six thousand dollars of the plaintiff, George H. Maish, and, *652to secure the payment thereof, with interest, he executed a mortgage to said Maish on said farm. The land was old, worn out, and not worth the amount of the mortgage ; and, in order to obtain a loan of six thou sand dollars, Martin hired appraisers, and paid them fifty dollars each to appraise the land at more than its value. The evidence shows, without any question, that the borrowing of the money was a deliberate plan to cheat Maish out of the difference between the value of the farm and the sum borrowed. The farm in Illinois was worth about thirty-three hundred dollars. In a short time after Martin received the money from Maish, he purchased the farm in controversy in this action. It consisted of one hundred and sixty acres, and is worth about five thousand dollars. He paid cash for the land, with the exception of a mortgage of fourteen hundred dollars which had been made by a.prior owner, the payment of which Martin assumed. On the fifteenth day of August, 1884, he conveyed the farm in controversy to the defendant Crangle, and about the same time he executed to his son a chattel mortgage upon his live stock and farming implements. He was then insolvent. He had no farm, and little or no personal property liable to execution. Maish foreclosed the mortgage on the Illinois farm, and realized therefrom some thirty-three hundred dollars ; and he seeks by this action to • recover the balance due on the mortgage. He commenced the action in the first instance by attachment, and attached the farm in controversy, and afterwards filed a petition in equity to set aside and avoid the conveyance made to Crangle. It is insisted in behalf of Crangle that- the evidence does • not show that the conveyance made by Martin to him was fraudulent as to. Martin’s creditors. He claims, and he testified as a witness upon the trial, that he paid thirty-six hundred dollars, and agreed to pay the mortgage of fourteen hundred dollars, for the farm ; that, of the thirty-six hundred dollars, he paid fifty dollars at the time of the purchase, and executed his *653notes to Andrew Martin as follows : One for five hundred and fifty dollars, payable January 1, 1885 ; one for fifteen hundred dollars, payable January 1, 1886; and one for fifteen hundred dollars, payable January 1, 1887. He testified that all of the said notes had been paid, and that, when he made the purchase of Martin, he had no knowledge that Martin was indebted to Maish, and no reason to suspect that Martin was intending by the sale of the farm to defraud his creditors. If his statements are true, the decree of the court below should have been in his favor; and the truth or falsity of his statements is the very question to be determined.
Crangle is a brother of Martin’s wife. He is a farmer, and lives in Gage county, Nebraska, about one hundred miles from the Iowa farm. He had never seen the farm when he bought it, and has never seen it since. His testimony is to the effect that Martin and wife went to Crangle, in Nebraska, and sold him the farm, and that he agreed to pay, and really has paid, five thousand dollars for it, on their representation as to its quality and value. He claims that he leased it to Martin for five years; and he produced a written lease by which Martin agreed to give him two-thirds of the crops, and Crangle to pay for the seed. The evidence shows that Martin continued to occupy the farm as he did before the conveyance ; that he has treated it as his own, built an addition to the house which cost five hundred dollars, built corn cribs, and made other improvements; that he made no division of the crops raised, but handled and disposed of them the same as if he was owner of the farm. He procured a neighbor to write to the holders of the mortgage on the farm for an extension of time of payment. Crangle testifies that he paid the amount of the notes to Martin personally, in cash. We infer from his testimony -that he means to claim that Martin traveled from the Iowa farm to Gage county, N ebraska, and presented the notes as they fell due, and Crangle paid them in cash. He does not claim in his *654testimony that he paid the notes before they became due. But he filed his first answer in this case before the last note for fifteen hundred dollars became due. Taking the three facts into consideration, the whole transaction is so unusual, and contrary to all business methods, as to lead the mind to the belief that the sale and conveyance was a mere sham; and Crangle is not corroborated in any degree by any fact or circumstance in the case. He did not even introduce Martin as a witness. It is to be presumed that Martin would have told the same story on the witness stand that he did to a number of others, — that he conveyed the farm to Crangle to avoid the payment of the debt due to Maish. We are well satisfied with the decree of the district court.
2. Pleading: amendment after close of evidence. II. Before the cause was submitted to the court below the plaintiff filled an amendment to the petition, in which it was distincly averred that Martin was insolvent when he made the conveyance to Crangle. A motion was made to strike the amendment, and the motion was Appellant claims this was error. If it was erroneous to allow an amendment after the evidence was closed (a point we do not consider nor determine), it was without prejudice, because no amendment was required. The original petition, though somewhat indefinite, was sufficient, in the absence of a motion for a more specific statement. overruled.
3. Practice: death of plaintiff: substitution of administration. III. It appears that George H. Maish died pending the action in the district court, and that his death was suggested, and on the twenty-eighth day of June, 1888, an entry was made in the record in these words : “The death of the plaintiff being suggested to the court, it is ordered that---, his administrator, be, and is hereby, appointed as plaintiff herein.” The same entry was made in the attachment suit. These entries were afterwards, in proper proceedings, corrected by a nuncpro-lunc order inserting the name of the administratrix *655in tbe blanks. The defendant Crangie appeals from these orders, and insists that they are erroneous. We think he is in no position to complain. They are merely formal corrections of the records, to which no valid objection exists. No proceedings are necessary to substitute a party plaintiff in case of death, as counsel for appellant seem to suppose. Charlotte Maish, administratrix, will be substituted as plaintiff in this court, in accord with the suggestion of counsel for appellee. The decree of the district court is
Affirmed.